UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE RODRIGUEZ,
                                    Plaintiff,
                                                                1:21-CV-4300 (LTS)
                   -against-
                                                          PARTIAL TRANSFER ORDER
 UNITED STATES OF AMERICA, et al.,
                                    Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently held as a federal pretrial detainee in the Essex County Correctional

Facility (“ECCF”), in Newark, New Jersey, brings this pro se action asserting claims under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

under multiple federal and state statutes. He asserts claims regarding the conditions of his

confinement in the ECCF. He also appears to challenge policies implemented in New York in

connection with the COVID-19 pandemic, which he alleges are affecting his pending criminal

proceeding. 1 For the following reasons, the Court severs Plaintiff’s claims challenging the

conditions of his confinement in the ECCF, and transfers them to the United States District Court

for the District of New Jersey. 2

       Under 28 U.S.C. § 1391(b), a civil action may be brought in

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a

       1
         Plaintiff does not specify where his federal criminal proceeding is pending – he does not
specify the court in which it is pending or the corresponding case number – but because Plaintiff
sues one of the judges of this court and this court itself, it appears that Plaintiff’s criminal
proceeding may be pending in this court.
       2
          Plaintiff submitted an in forma pauperis (”IFP”) application and certification of his
prison trust fund account (ECF 1), but he did not submit the prisoner authorization form used in
this court to authorize withdrawals from his prison trust fund account to pay the $350 filing fee
in installments. By separate order, the Court will direct Plaintiff to either pay the fees to bring
this action or complete, sign, and submit a prisoner authorization form appropriate for this court.
        substantial part of the events or omissions giving rise to the claim occurred, or a
        substantial part of property that is the subject of the action is situated; or (3) if
        there is no district in which an action may otherwise be brought as provided in
        this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.

        For venue purposes, a “natural person” resides in the district where the person is

domiciled, and an “entity with the capacity to sue and be sued,” if a defendant, resides in any

judicial district where it is subject to personal jurisdiction with respect to the civil action in

question. 28 U.S.C. § 1391(c)(1), (2).

        The events giving rise to Plaintiff’s claims about the conditions of his confinement in the

ECCF have taken place outside this judicial district, in New Jersey, and therefore venue for such

claims is not proper here under § 1391(b)(2). Plaintiff names defendants residing in New Jersey

in connection with those claims, including the County of Essex, New Jersey; ECCF Warden Guy

Cirello; CFG Medical Services; ECCF Director Alfaro Ortiz; New Jersey Governor Phil Murphy;

and the United States Marshals Service in Trenton, New Jersey. Venue for those claims is not

proper in this district under § 1391(b)(1) because Plaintiff does not allege that all defendants are

residents of New York, where this judicial district is located.

        Plaintiff’s claims challenging the conditions of his confinement in the ECCF arose in

New Jersey, which is in the District of New Jersey. See 28 U.S.C. § 110. Accordingly, venue for

those claims lies in the District of New Jersey, 28 U.S.C. § 1391(b)(2).

        Rules 18 and 20 of the Federal Rules of Civil Procedure govern joinder of claims and

parties, respectively. Rule 18(a) permits a plaintiff to join as many claims as he has against a

particular defendant. See Fed. R. Civ. P. 18(a). By contrast, under Rule 20, a plaintiff may not

pursue unrelated claims against multiple defendants. See Fed. R. Civ. P. 20(a)(2); Deskovic v.

City of Peekskill, 673 F. Supp. 2d 154, 167 (S.D.N.Y. 2009) (holding that “the mere allegation

that Plaintiff was injured by all Defendants is not sufficient [by itself] to join unrelated parties as
                                                   2
defendants in the same lawsuit pursuant to Rule 20(a)”) (internal quotation marks and citation

omitted, alteration in original). Rule 21 of the Federal Rules of Civil Procedure provides that

“[o]n motion or on its own, the court may at any time, on just terms, add or drop a party. The

court may also sever any claim against a party.” Fed. R. Civ. P. 21.

       Under Rule 21, the Court severs Plaintiff’s claims that arose in New Jersey and transfers

those claims to the United States District Court for the District of New Jersey, 28 U.S.C.

§ 1406(a).

                                         CONCLUSION

       The Court severs Plaintiff’s claims that arose in New Jersey and are asserted against

Defendants County of Essex, New Jersey; ECCF Warden Guy Cirello; ECCF Director Alfaro

Ortiz; CFG Medical Services; New Jersey Governor Phil Murphy; and the United States

Marshals Service in Trenton, New Jersey, and transfers those claims to the United States District

Court for the District of New Jersey. Whether Plaintiff should be permitted to proceed further

without prepayment of fees in the action encompassing those claims is a determination to be

made by the transferee court.

       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                 3
       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   May 21, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                4
